Citation Nr: 0007724	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-05 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 


FINDING OF FACT

The veteran's clinical signs and manifestations of post- 
traumatic stress disorder include intrusive, recurring 
memories, thoughts and nightmares of his combat experiences, 
with survival guild and sleep disturbance made better by 
medication; enjoyment and maintenance of satisfactory 
relationships with his wife, other family members, and 
friends; the ability to function in group therapy, and with 
depressed mood at times and panic attacks which require 
isolation and thought in the basement of his home, and self-
medication with alcohol; all symptoms productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim is well grounded and 
adequately developed.  This finding is partly based on the 
veteran's evidentiary assertion that his service-connected 
post-traumatic stress disorder disability is more severe than 
is currently evaluated.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992)).  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  Waddell v. Brown, 5 Vet. 
App. 454, 456  (1993); Murphy v. Derwinski, 1 Vet. App. 
78 (1990).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed. Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time form exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The Board notes that that the VA Schedule for Rating 
Disabilities was revised in November 1996 with respect to the 
regulations applicable to rating mental disorders.  See 61 
Fed. Reg. 52,695 (1996).  Those provisions, which became 
effective November 7, 1996, replaced the rating criteria of 
38 C.F.R. § 4.132, Diagnostic Code 9411 (as in effect through 
November 6, 1996).  The amended criteria for evaluating 
service-connected mental disorders are now codified at 
38 C.F.R. § 4.130 (1997-1999).  The veteran in this case 
initiated his claim for entitlement to service connection in 
a statement received in December 1996, which is after the 
effective date of the new regulations.  The RO properly 
evaluated the veteran's claim according the new rating 
criteria in effect after November 7, 1996.

The general rating formula for mental disorders, including 
post-traumatic stress disorder, is as follows:  A 30 percent 
rating is assigned where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.)  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).

A 50 percent evaluation is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected post-traumatic stress disorder disability.

From December 24, 1996 to January 21, 1997, the veteran was 
hospitalized at VA for alcohol abuse and dependence, grief 
reaction with depression, and to rule-out post-traumatic 
stress disorder.  Other ailments identified in the discharge 
diagnoses were cirrhosis of liver and history of 
gastrointestinal bleeding.  During the course of his 
hospitalization, the veteran underwent alcohol rehabilitation 
and counseling, group therapy, and physical and recreational 
therapy.  

On January 17, 1997, the veteran underwent a VA social and 
industrial survey, as part of his compensation examination.  
There were no records available for review, and the interview 
presented a primary source of information contained in the 
report.  The veteran was described as being an inch over 6 
foot tall, and he weighed 170 pounds.  The veteran reported 
that he ate one main meal per day, and that he enjoyed 
eating.  The examiner described the veteran as being casually 
dressed, and it was noted that he was congenial and 
cooperative.  He established appropriate eye contact during 
the interview.  

Medical history revealed, in part, that the veteran was 
enrolled in a substance abuse treatment and rehabilitation 
for alcohol, and had undergone prior detoxification and acute 
psychiatric treatment in March 1990.  The veteran's other 
physical medical issues were chronicled, including 
hypertension and residuals of his gunshot injury, for which 
service connection is in effect.  

In summary, the veteran reported sleeping poorly, having 
intrusive thoughts and memories and nightmares.  The 
nightmares included war zone related events, faceless people, 
smells of urine, explosions, especially of the one in which 
he was injured, and of a friend, his radio man, who was 
killed.  The veteran reported having daily intrusive thoughts 
and images that included body count, and dead civilians.  One 
in particular was when he was pointman in a hostile 
territory, and he sprayed an area with bullets without 
evaluating the situation and shot an old woman who was using 
the bathroom in the hostile village bathroom as his unit 
entered.  He recalled her looking at him as he shot her.  The 
veteran said that he experienced guilt when he recalled that 
actual event, and said "I still see her."  The veteran 
stated that when he used an outhouse, the smell caused him 
stress and discomfort.

Sudden noises caused him to duck and look for cover.  When he 
heard helicopters, he recalled assaults in Vietnam, loading 
buddies in need of medical evacuation "medevac," and 
himself being on medevac out of Vietnam.  The veteran 
reported episodes of sadness and guilt that he was able to 
temporarily talk himself out of by doing diversionary 
activity.  The veteran reported that he had attempted to 
manage his problems through alcohol for self-medication until 
he realized that it resulted in other medical problems.  The 
veteran acknowledged having thoughts of suicide by "putting 
a rifle in my mouth...that's when my wife got me out here."  
The veteran denied actual suicide attempts, and stated that 
he had "just thoughts."  The veteran stated that he wished 
he could live with himself..."take my brain out, wash it out 
in the sink and have a normal life."  The veteran recalled 
the happy times before Vietnam.  He said that most of his 
life after Vietnam had been sad, guilty and depressed.  

Under social history, it was noted that the veteran's father 
had died of cancer three weeks prior to the interview, and 
that another brother had committed suicide in 1977.  His 
mother was living, and was in good health.  The veteran 
maintained contact with her and with his siblings.  He 
reported having satisfactory relationships with them.  

The veteran was married in 1969, and divorced in 1979.  There 
was one child from that union, and he was 26 years old.  The 
veteran maintained infrequent but regular contact with his 
son, and reported having a satisfactory relationship.  The 
first marriage ended due to financial problems and the 
veteran said that alcohol contributed to his relationship 
problem.  He said that it was not a bitter divorce and that 
she also had alcohol problems.  There was one incident of 
domestic violence in which he struck his ex-wife and she 
received three stitches.  

He married a second time in 1989, and there were no children 
from that, his current, marriage.  The veteran reported 
satisfactory relationship with prior spouse and current 
marriage.  Domestic abuse was not a current problem.  The 
veteran reported having a satisfactory marriage, that 
communication was satisfactory and that they were able to 
resolve problems.  The veteran stated that he felt that his 
wife loved him and was concerned about his health.  He said 
he liked to have his spouse around as well as the children, 
but that he was uncomfortable in crowds or large groups.  The 
veteran did most of the grocery shopping himself, but did it 
late at night or early in the morning to avoid the crowds.  
He tended to isolate himself at home by going to the garage 
every day for about 2 hours where he thought, and where he 
tried to stay away from negative thinking.  About 2 times per 
month, he and spouse would socialize by going to a movie and 
out to eat.  The veteran reported that he had two friends and 
a few mutual acquaintances with his spouse who were friends 
to his spouse.  

The veteran's vocational history was noted, and is not 
chronicled here.  The veteran's military history was noted.  
In part, it was noted that the veteran was wounded in July 
1968, and "medevaced" to the Army Hospital in Japan.  Again, 
the veteran described his combat experience and that he 
helped medics at landing zones, with dead bodies and incoming 
wounded.  He also went out on squad ambush missions.  He 
witnessed the death of the enemy and of U.S. personnel.  

In the assessment section, the examiner noted that the 
veteran was married and unemployed.  He stated that the 
veteran was a Vietnam combat veteran who:

[E]xperiences a significant history of social 
impairment, including failed marriages, difficulties and 
social and vocational adjustment and poor interpersonal 
skills resulting in bar room assaultive interchanges, 
substance dependence, and medical problems.  He was 
exposed to significant war zone related traumatic events 
including physical injury resulting in medivac from the 
war zone and experiences PTSD symptoms including poor 
sleep, frequent nightmares, daily intrusive thoughts and 
images, sadness and guilt.  Triggers to increase 
symptoms include the odor of an outhouse, sudden loud 
noises, helicopter noise.  He has a history of poor 
coping related to substance dependence.  He reports a 
history of depression with suicidal ideation.  Safety is 
not jeopardized at this time.  Poor interpersonal skills 
have lead to poor work history and described over 70 to 
90 jobs as well as assaultive behavior.  The veteran was 
cooperative and congenial during the evaluation.  There 
was no indication of suicidal/homicidal ideation, 
delusions, hallucinations or bizarre behavior.  

On January 22, 1997, the veteran underwent VA examination for 
post-traumatic stress disorder.  It was noted that the 
veteran had been unemployed for 7 months, and recently 
released from a treatment program.  Family, military, and 
personnel history similar to that provided in the Social and 
Industrial survey was provided again.  

Additionally, it was noted that the veteran worked in a 
factory for 7 years after his return from Vietnam.  He 
eventually started his own business, which failed, because of 
his drinking problem.  From then on, he had engaged in 
multiple occupations, which lasted for a few months, nine 
months at the most.  The veteran reported that he had been 
fired several times due to insubordination.  His last job 
lasted for 7 months and he was separated from the job because 
of reduction in force.  The veteran reported that he had been 
jailed several times secondary to assaults, and domestic 
violence.  On one occasion he was put in jail for mayhem 
after a fight type situation.  He had never been detained for 
driving while intoxicated and had no history of drug abuse.  

Mental status examination showed that the veteran was very 
well dressed, and that he had nice manners in his demeanor 
and his speech, according to the examiner.  There was no 
evidence of psychosis and he admitted to sadness and 
depression at times.  The examiner noted that the veteran's 
intelligence was above average.  His judgment was considered 
appropriate now.  The examiner noted that the veteran 
admitted to recurrent dreams that he was in his house 
fighting his neighbors with a F-16 and AK47's and the idea 
was to defend his children.  The veteran admitted to 
intrusive memories of events that happened while in Vietnam.  
He again relayed the stressor of having shot a lady who was 
using the bathroom.  He reported that when she was dead and 
staring at him, she was also having fecal and urinary 
incontinence.  That smell has always been on his mind since 
then.  

The veteran also recounted that, on the day he was injured, 
shrapnel killed his buddy right beside him before it went 
into the veteran's leg, causing his injury.  He was the only 
one to survive that attack.  Again, he felt guilty for 
surviving and when those memories came to him he had to get 
to the basement and isolate himself.  He had kept that as a 
secret and had not told anybody, except for lately.  

The veteran further described that when he returned home from 
Vietnam, he and his parents were out at dinner, and, while 
dressed in his uniform, two "bikers" beat him up and called 
him a "baby killer."  His leg wound was opened and he had 
to be hospitalized.  The incident was quite devastating for 
him.  It was a recurrent memory that came over and over for 
him.  

Another memory reported by the veteran had to do with a 
Vietnamese boy who used to come to the veteran's camp in 
order to get candies and "Goofy Grape Kool-Aid" from the 
American soldiers.  During an ambush, that kid was killed 
wearing a bandoleer and a gun still carrying in his pocket 
the Goofy Grape Kool-Aid bag.  For the veteran, that memory 
was quite disturbing and it haunted him.  The veteran 
reported no suicidal or homicidal ideation.  

The examination diagnosis was Axis I, post-traumatic stress 
disorder related to Vietnam experiences, and alcohol abuse; 
sober now.  Also noted in the diagnosis was that the 
veteran's psychosocial stressor emerged from his combat 
Vietnam experiences, and that the Global assessment of 
functioning for the last year was 60, and was currently 60.  

By way of a May 1997 rating decision, service connection was 
granted for post-traumatic stress disorder.  In addition to 
the VA examination results reported above, the grant of 
service connection was predicated on the veteran's DD Form 
214, which showed that he was in receipt of the Bronze Star 
Medal, Combat Infantryman Badge and Purple Heart award.  A 30 
percent evaluation was assigned, effective December 30, 1996.  
The veteran was notified of the same in May 1997, and 
thereafter disagreed with the assigned rating evaluation and 
perfected this appeal.  

VA outpatient treatment records, dated from December 1996 6to 
April 1998, are also of record.  Included therein are some of 
the veteran's therapy and counseling notes during his VA 
hospitalization in December 1996 and January 1997.  There 
were notes from the veteran's post hospitalization group 
therapy sessions.  In a March 1997 record, it was noted that 
the veteran seemed to feel comfortable and engaged other 
members easily in his first group attendance in that 
particular group.  The veteran maintained almost monthly 
group therapy sessions for the remainder of 1997.  There were 
some notations of "no shows."  An April 3, 1998 record 
revealed that the veteran was doing really well, and that he 
was enjoying his life, job, and marriage.  He had some 
flashbacks of soldiers who died, and some survivor guilt.  He 
slept well.  It was noted that his mother was moving in with 
he and his wife.  The examiner noted no anger and no 
depression.  The assessment was post-traumatic stress 
disorder.  

In September 1998, the veteran underwent VA examination for 
post-traumatic stress disorder.  The examiner reviewed the 
claims file and medical folder.  The mental status portion of 
the examination revealed that the veteran was punctual for 
the session, that he dressed casually and that he was 
satisfactorily groomed.  The examiner stated that the veteran 
maintained sound eye contact and related with moderate 
intensity in a serious way, sometimes downcast.  He seemed 
forthright, logical, coherent, well-oriented and showed 
intactness of recent and remote memory.  No tendency to 
obfuscate, and manipulate, or otherwise monopolize the 
interview was apparent.  According to the examiner, the 
veteran tended to be somewhat concrete, with a seeming 
hearing defect, presumably related to his adult employment as 
a machinist and welder.  

The veteran subtracted serial 7's at a moderate pace with 
partial accuracy and tended to be concrete in his 
interpretation of proverbs.  When asked to interpret "look 
before you leap," his immediate response was, "combat."  
The veteran revealed no idea of reference or delusion, and he 
denied hallucinations.  He admitted chronic depression and a 
tendency to self isolate, often brooding on combat related 
themes.  He slept satisfactorily on the current regimen of 
nefazodone but previously had difficulty sleeping without 
restlessness and frequent awakenings.  In fact, he self-
medicated with alcohol for many years, often drinking during 
the night to induce somnolence.  The examiner stated that the 
veteran could sometimes be edgy, with a visible tremor.  The 
veteran described his temper as "quick."  According to the 
veteran, he avoided any military related stimulation, in that 
it tended to precipitate nightmares and brooding.  If he 
watched a related "news reel," saw "blood and guts," or 
otherwise was reminded of his combat experiences, he then 
tended to have nightmares and related rumination.  The 
veteran expressed relief that none of his coworkers were 
veterans and the subject of the military never arose.  
Concerning his military tour, he believed it "ruined my 
life."  He felt "lucky" he was alive now.  According to 
the veteran, he had an anger "over why I lived out of a 
squad," etc.  

The examiner also conducted a social and industrial survey, 
of which the details are not provided for verbatim here.  The 
survey included information of the veteran's family history, 
his military history, and his post-service employment and 
social history.  In the diagnostic impression section, the 
examiner stated that the veteran could be diagnostically 
categorized as follows:

Axis I:  Post-traumatic stress disorder (PTSD), moderate 
intensity.  Alcohol dependence, now in remission.
Axis II:  Not applicable.
Axis III:  Hypertension.
Axis IV:  Variable moderate stress level associated with 
PTSD residuals.  
Axis V:  GAF, 70.  

(The veteran) is a lanky man with a fairly stable 
employment history, except during the 1980's.  His 
premorbid history, prior to entering the military, 
appears to have been unremarkable and fairly stable, 
without legal transgressions or discontinuation of 
school.  (The veteran) served in active combat during 
his Vietnam tour until the time of his medical 
evacuation to Japan.  During the years subsequent to his 
combat exposure, he apparently has been plagued by 
negative anamnesis, survival guilt, anger, rumination, 
sleep disturbance, nightmares, and self-medication with 
alcohol and marijuana.  He has functioned better since 
1989, when he discontinued alcohol usage and entered 
into the relationship of his second marriage.  However, 
(the veteran) apparently continues to struggle with PTSD 
symptoms, including a practiced tendency to avoid 
related stimulation, a predictable negative reaction to 
reminders of combat, and chronic low grade depression.  
His depression tends to be worse in the fall, and he now 
faithfully takes his anti-depressant medication.  Though 
(the veteran) demonstrates his ability to work, 
consistent with his pragmatism and sound work ethic, his 
quality of life adversely is affected.  (The veteran) 
hopes to work until retirement at age 65.  Prognosis may 
be guarded to fair; this man is capable of handling his 
own funds.  

The Board has reviewed the record in its entirety and 
determines that the veteran is not entitled to an increased 
rating.  Review of the evidence in its entirety leads the 
Board to determine that the veteran's disability picture for 
his service-connected post traumatic stress disorder more 
nearly approximates the criteria and rating already in effect 
for a 30 percent evaluation, than for that of a higher, 50 
percent evaluation.  See 38 C.F.R. § 4.7.  

In this respect, the record reflects that the veteran has an 
occasional decrease in work efficiency, and intermittent 
periods of inability to perform occupational tasks, in that 
he is currently unemployed; but he has had various employment 
over the years since service separation.  This decrease in 
work efficiency is shown, even though, generally, the veteran 
is functioning satisfactorily with routine behavior of eating 
one meal a day, and self care exhibited by satisfactory 
grooming and appropriate dress at VA examination.  

VA examinations in September 1998 and January 1997 do not 
show that the veteran had other than normal speech, and he 
was shown to be intelligent and coherent.  The veteran does 
have symptoms of depressed mood and chronic sleep impairment, 
but the veteran reported sleeping better with medication.  
Outpatient treatment records in April 1998 showed that the 
veteran enjoyed life, his wife and his child.  There does not 
appear to be any memory loss.  Rather, the veteran is, 
unfortunately, haunted by intrusive memories of the war zone, 
and of recurring stressors associated with his injury, that 
involve graphic details of death and dying.  Such 
symptomatology more nearly approximates that of a 30 percent 
rating, and the veteran is compensated therein for his war 
memories.  

Most of the symptomatology shown in the record does not 
comport more with a 50 percent rating, in that there is no 
evidence of flattened affect, circumstantial or stereotyped 
speech, panic attacks, or difficulty in understanding.  The 
veteran's judgment is no longer impaired, although he has had 
suicidal ideation in the past.  The only real evidence which 
comports with the 50 percent criteria is that the veteran 
isolates himself in the basement to get away and think when 
intrusive memories of the war confront him.  Otherwise the 
veteran's symptoms are most indicative of those required for 
a 30 percent rating.  Like for instance, the veteran is still 
able to maintain a satisfactory relationship with his wife, 
mother, and his son, and, he reported maintaining 
relationships with his wife's friends.  He is able to go out 
with his wife a couple of times per month, and he is able to 
attend group sessions for therapy.  These positive social 
interactions and relationships do not comport with a person 
who has reduced reliability and productivity due to symptoms, 
including difficulty in establishing and maintaining 
effective work and social relationships; which is part of the 
criteria for a 50 percent rating.  Furthermore, it appears 
that some of the veteran's previous social problems, like a 
divorce and domestic abuse, have been attributed to alcohol 
abuse, and not necessarily to post-traumatic stress disorder.  
Ultimately, the veteran's post-traumatic stress disorder 
disability does not warrant an evaluation in excess of 
30 percent under Diagnostic Code 9411 (1999).  The benefit 
sought on appeal is therefore denied.

All pertinent provisions of 38 C.F.R. Parts 3 and 4 have been 
considered as required by Schafrath, supra, and the Board 
concludes that the veteran is most appropriately evaluated at 
the 30 rate under both the old and amended versions of 
Diagnostic Code 9411.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder is denied.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

